*716Proceeding pursuant to Executive Law § 298 to review a determination of the New York State Division of Human Rights, dated December 16, 1994, which, after a hearing, found the petitioner guilty of discrimination and, inter alia, ordered him to pay $11,700 to the complainant.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
There was substantial evidence in the record to support the determination of the New York State Division of Human Rights (hereinafter the DHR) finding that the petitioner was guilty of discrimination by refusing to pay a broker’s commission in retaliation for the complainant’s participation in a conference held by the DHR (see, Executive Law § 296 [7]; People ex rel. Vega v Smith, 66 NY2d 130; Matter of Pell v Board of Educ., 34 NY2d 222).
Furthermore, the delay of approximately four years from the time of the hearing to the final determination of the DHR was not substantially prejudicial as a matter of law so as to warrant dismissal of the petition since the mere passage of time does not without more constitute substantial prejudice (see, Matter of Corning Glass Works v Ovsanik, 84 NY2d 619; Matter of Sarkisian Bros, v State Div. of Human Rights, 48 NY2d 816). Sullivan, J. P., Pizzuto, Santucci and Hart, JJ., concur.